FEDERAL INSURANCE COMPANY Endorsement No.: 9 Bond Number: 82179287 NAME OF ASSURED: IVA FIDUCIARY TRUST EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on July 18, 2012 to 12:01 a.m. on October 1, 2013 This Endorsement applies to loss discovered after 12:01 a.m. on July 18, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: May 30, 2013 ICAP Bond Form 17-02-5032 (Ed. 11-02) SECRETARY’S CERTIFICATE I, Shanda Scibilia, Secretary of IVA Fiduciary Trust (the “Trust”), hereby certify that those Trustees who are not considered to be “interested persons,” as that term is defined in the Investment Company Act of 1940, as amended, (the “1940 Act”) (the “Independent
